Voto particular del
Juez Presidente Señor Andréu García.
Una mayoría de este Tribunal ha determinado que pro-cede dar curso a la apelación presente. Al llegar a esa con-clusión, la mayoría tuvo las disposiciones legales y regla-mentarias como criterios rectores, así como otras normas desarrolladas en la jurisprudencia que gobiernan el ejerci-cio de nuestra discreción para atender esta clase de procedimientos. Con independencia de criterio —en forma educada y reflexiva— dispensando la consideración y res-peto debidos a los criterios de otros miembros distinguidos de esta Curia y a los litigantes; profesando, al así hacerlo, la adhesión a los principios que dan vida a nuestra organi-zación colectiva y, sobre todo, siguiendo la luz de la con-ciencia individual —que dicta a cada cual su particular visión de lo que es justo— esa mayoría llegó al convencí-*367miento firme de que el recurso presente plantea una cues-tión constitucional sustancial. Véanse: Ley Núm. 115 de 26 de junio de 1958 (4 L.P.R.A. sees. 35, 37); Regla 53 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III; Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803 (1988).
Vivimos en un sistema de leyes, no de hombres. El poder viene de la ley, no a la inversa. El Ejecutivo y la Asamblea Legislativa tienen un campo de acción amplio para llevar a cabo sus programas, pero no gozan de autoridad irrestricta para todo. Esto es así porque en su sabiduría los delegados de nuestra Asamblea Constituyente estimaron necesario y prudente evitar que alguna de las ramas de nuestro Go-bierno tuviera todo el poder. En nuestro sistema de pesos y contrapesos corresponde a la Rama Judicial velar porque las actuaciones del Gobierno no infrinjan los derechos de las personas:
Si se dijere que el cuerpo legislativo por sí solo es constitu-cionalmente el juez de sus propios derechos y que la interpre-tación que de ellos se haga es decisiva para los otros departa-mentos, es lícito responder que no puede ser ésta la presunción natural en los casos en que no se colija de disposiciones espe-ciales de la Constitución. No es admisible suponer que la Cons-titución haya podido tener la intención de facultar a los repre-sentantes del pueblo para sustituir su voluntad a la de sus electores. Es mucho más racional entender que los tribunales han sido concebidos como un cuerpo intermedio entre el pueblo y la legislatura, con la finalidad, entre otras varias, de mante-ner a esta última dentro de los límites asignados a su autoridad. La interpretación de las leyes es propia y peculiar-mente de la incumbencia de los tribunales. Una Constitución es de hecho una ley fundamental y así debe ser considerada.por los jueces. A ellos pertenece, por lo tanto, determinar su signi-ficado, así como el de cualquier ley que provenga del cuerpo legislativo. Y si ocurriere que entre las dos hay una discrepan-cia, debe preferirse, como es natural, aquella que posee fuerza obligatoria y validez superiores; en otras palabras, debe prefe-rirse la Constitución a la ley ordinaria, la intención del pueblo a la intención de sus mandatarios. A. Hamilton, El Federalista, LXXXVIII.
Por lo tanto, constituye un deber ineludible de todo ju-*368rista reconocer la independencia judicial como un valor fundamental en nuestro sistema de gobierno, precisa-mente para que los jueces no estén controlados o compro-metidos con los programas de la otras ramas del Gobierno y que gocen de libertad de criterio para fiscalizar las actua-ciones gubernamentales indebidas. Cuando los otros meca-nismos de la opinión pública y los procesos políticos ordi-narios resultan insuficientes para determinar si una actuación del Gobierno es o no arbitraria, la Judicatura representa la última garantía para proteger la libertad de los ciudadanos.
Esta independencia judicial es igualmente necesaria para proteger a la Constitución y a los derechos individuales de los efectos de esos malos humores que las artes de hombres intri-gantes o la influencia de coyunturas especiales esparcen a ve-ces entre el pueblo, y que, aunque pronto cedan el campo a mejores informes y a reflexiones más circunspectas, tienen en-tretanto la tendencia a ocasionar peligrosas innovaciones en el gobierno y graves opresiones del partido minoritario de la comunidad. ...[L]os representantes del pueblo no están autori-zados para violar las prevenciones de la Constitución vigente cada vez que una afición pasajera denominara a una mayoría de sus electores en un sentido contrario a dichas disposiciones, o que los tribunales estarían más obligados a tolerar las infrac-ciones cometidas en esta forma que las que procedieran única-mente de las maquinaciones del cuerpo representativo. Mien-tras el pueblo no haya anulado o cambiado la forma establecida, por medio de un acto solemne y legalmente autori-zado, seguirá obligándolo tanto individual como colectiva-mente; y ninguna suposición con respecto a sus sentimientos, ni aun el conocimiento fehaciente de ellos, puede autorizar a sus representantes para apartarse de dicha forma previamente al acto que indicamos. Pero es fácil comprender que se necesita-ría una firmeza poco común de parte de los jueces para que sigan cumpliendo con su deber como fieles guardianes de la Constitución, cuando las contravenciones a ella por el legisla-tivo hayan sido alentadas por la opinión de la mayor parte de la comunidad. (Enfasis suplido.) Hamilton, op. cit.
Por otro lado, este Tribunal tiene la función rectora adi-cional de pautar y darle contenido máximo al Derecho *369puertorriqueño. Corresponde, pues, a este Tribunal fijar el significado de las disposiciones constitucionales encerradas en este recurso. Algunas de las cuestiones constitucionales planteadas aquí nunca han sido resueltas en esta jurisdicción. Cf. Calderón, Rosa-Silva & Vargas v. García, supra, págs. 811-812. Una mayoría de los miembros de esta Curia han entendido que en el descargo de la función referida, los planteamientos hechos respecto a tales cues-tiones deben ser atendidos independientemente de la deci-sión final que recaiga en ellos. Negarle a este Tribunal su facultad para determinar si efectivamente las leyes ante nuestra consideración constituyen una afrenta a las garan-tías constitucionales invocadas por los recurrentes, con el propósito adicional de pautar el derecho encerrado y darle contenido a los principios constitucionales invocados, es negarle a esta Curia la esencia misma de la razón vital que justifica su existencia.
The judges cannot refuse to decide cases because they personally believe the United States would be a more democratic country without judicial review. A preoccupation with the prudent and statesmanlike exercise of their duties can hardly be allowed to deny the existence of those duties. Anxious as they may be not to compromise the Court as an institution, and to avoid when possible the intense political pressures of hard cases, they should recall too that their great power exists to be used at the right times, not lost in atrophy. The Court can be destroyed by the weakness as well as the recklessness of its members... E.V. Rostow, The Democratic Character of Judicial Review, 66 Harv. L. Rev. 193, 213 (1952).
Por tales motivos, rechazo enérgicamente cualquier ex-presión que atente contra los sanos principios democráti-cos que han guiado la conciencia de una mayoría de los jueces de esta Curia al dar curso a la apelación presente. Tal tipo de expresión es la que, por su potencial efecto desorientador, puede terminar socavando en algún grado la confianza de la ciudadanía en el más Alto Foro apelativo del país.